Citation Nr: 1821447	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-35 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1960 to November 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2015 and May 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2018.  A transcript of the proceeding is associated with the claims file. 

The Veteran submitted additional medical evidence after the hearing and reported, through his representative, that he waived RO consideration of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for right ear hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Finding the evidence in relative equipoise, and resolving reasonable doubt in the Veteran's favor, the Veteran's asthma is related to his in-service injury.






CONCLUSION OF LAW

The criteria for service connection for asthma have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims that he began suffering from what was diagnosed as hay fever while in service in 1961, and that his current asthma disability is due to noxious exposure while inspecting airplanes on the tarmac.  See February 2018 hearing testimony.  

The Veteran has been diagnosed with asthma.  See March 2016 VA examination report.  The first Shedden element has clearly been satisfied.  

With respect to the second Shedden element, at the February 2018 hearing, the Veteran reported that he began suffering from what was diagnosed as hay fever in 1961.  He sought medical treatment for that while in service.  His duties while in the Air Force consisted of placing survival gear on aircrafts and performing inspections on aircrafts.  He reported that he came into contact with hydraulic fluid when maneuvering about the planes and with "jettison fuel."  He noticed something change in his respiratory systems after these exposures.  He saw a doctor for his hay fever allergies and congestion about a year and a half after service and was diagnosed with asthma years after that.  The Board finds that the Veteran's report of an in-service event or injury is reasonably corroborated by the service treatment records evidencing treatment for hay fever and allergies.  See e.g. February 1964 and April 1964 service treatment records.  Additionally, the Veteran's DD Form 214 indicates that he worked as an equipment specialist, which tends to corroborate his report that he placed survival equipment on aircrafts.    .  

With respect to the third Shedden element, the record includes a February 2016 opinion from Dr. R. B.  In Dr. R. B.'s report it was noted that the Veteran was initially seen in 1994 for treatment of asthma and allergic rhinitis.  He has never been a smoker, Dr. R. B. pointed, but found that the Veteran has abnormal lung functions with obstruction.  Dr. R. B. noted that the Veteran has a long history of allergic rhinitis or "hay fever" as diagnosed in the military.  Given the severity of his obstruction found on pulmonary function testing and marked underlying allergy, Dr. R. B. found that it is very likely that his asthma was present but not recognized by his physicians when he was in the military.  The significant airway obstruction found on testing in 1994, Dr. R. B. noted, was consistent with onset of asthma during his military career.   

The record also includes VA examinations in both March 2016 and April 2016.  The March 2016 VA examiner opined that it is less likely than not that the Veteran's currently diagnosed asthma condition incurred in or was caused by the claimed in-service injury, event, or illness.  In supporting this opinion, the examiner provided that there were no treatment records for asthma or lung problems while in service and that the Veteran reported that he did not have asthma upon separation.  Additionally, the VA examiner supported the opinion by noting a diagnosis of asthma 30 years after military service.  The April 2016 VA examiner also opined that it is less likely than not that the Veteran actually had asthma, and not hay fever, in service.  The examiner further opined that it is more likely than not that the Veteran developed asthma after his service since he was first diagnosed with asthma in 1994, 30 after discharge.  As rationale, the examiner noted that hay fever is an upper respiratory disease, while asthma is a lower respiratory disease.  The two conditions are separate and it is less likely than not the Veteran's hay fever was actually asthma symptoms as the symptoms documented in the service were clearly classic upper respiratory, with no evidence of lower respiratory symptoms as denied and documented upon separation examination.  The examiner continued by noting that the Veteran was diagnosed many decades after the service with asthma and this did not clinically correlate as due to or incurred in the service.

The Board also notes that the Veteran, through his representative, submitted additional evidence regarding the possibility of an asthma diagnosis being mistaken for hay fever.  The Veteran submitted search results found on Google which directed the Veteran to the Mayoclinic.  This Mayoclinic excerpt noted that allergies and asthma often occur together and "[t]he same substances that trigger [] hay fever symptoms...may also cause asthma signs and symptoms."  See www.mayoclinic.org/diseases-conditions/asthma. 

Moreover, the Veteran submitted an article from WebMD that indicated that noxious fumes can cause allergic reactions and asthma.  See www.webmd.com/asthma/guide/asthma-risk-factors.  

In evaluating the aforementioned evidence, the Board finds that the evidence is in relative equipoise as to whether the Veteran's asthma had its onset while in service.  Having resolved reasonable doubt in favor of the Veteran, the Board finds that a grant of service connection for asthma is warranted.  


ORDER

Entitlement to service connection for asthma is granted.



REMAND

The Veteran contends that working on the tarmac while in the military caused his current hearing loss.  He specifically reported that he was assisting in the exchange of equipment and he was exposed to the sounds of eight jet engines roaring.  He reported that his hearing was not as good after that incident.  See February 2018 hearing testimony.  

The evidence of record indicates that the Veteran currently has a right ear hearing loss disability.  The evidence also points to preexisting hearing loss due to entrance examinations indicating hearing loss before the Veteran began service.  While there is VA opinion evidence of record opining that it is less likely than not that the Veteran's current right ear hearing loss disability is caused by or aggravated by service, the Board finds the opinions inadequate.  Particularly, the Board finds that the rationale provided by the VA examiners with respect to aggravation discusses the Veteran's hearing loss only as it pertains to his decibels lost upon separation.  The VA examiner does not explain whether it is as likely as not that a later onset of a worsening of disability is possible.  Because the rationale does not discuss the more recent threshold change and whether the worsening of symptoms is attributed to his alleged in-service injury, the Board finds that a remand is necessary.  Upon remand, the Board requests that the examiner provide an opinion, with supporting rationale, as to whether the Veteran's current hearing thresholds are as likely as not aggravated beyond a natural progression of the disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements with the April 2017 VA examiner, or another appropriate clinician if the April 2017 VA examiner is not available, to provide a supplemental medical opinion in this case.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that the Veteran's right ear hearing loss disability was caused by his alleged in-service event or injury.

The examiner should also provide an opinion as to the likelihood that the Veteran's right ear hearing loss disability was chronically worsened beyond a normal progression (aggravated) by his alleged in-service event or injury.
 
If the examiner finds that the Veteran's disability was not caused or aggravated by his alleged in-service event or injury, the examiner should provide a complete rationale as to why.  In other words, the conclusion that the separation examination did not show worsening of the Veteran's hearing loss cannot be the only basis as to why his disability did not worsen.  

If the examiner finds that any component of the Veteran's right ear hearing loss disability has been aggravated by his in-service event or injury, a description of the baseline level of disability prior to such aggravation must be provided.  

The examiner need only physically examine the Veteran if a physical examination is necessary to render an adequate opinion.  Any and all diagnostic testing which the VA examiner deems necessary should be scheduled and performed.

2.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


